Citation Nr: 0310122	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  96-33 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for shortness of breath. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from September 1987 to 
August 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a RO decision that denied the veteran's claim 
of service connection for shortness of breath.  In September 
1999, the Board remanded the veteran's claim to the RO for 
evidentiary development.  In August 2002, the Board directed 
that further evidentiary development be completed on the 
claim.  67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (38 C.F.R. 
§ 19.9(a)(2)).  


REMAND

As noted above, in August 2002, the Board directed that the 
veteran undergo a VA examination so that an opinion could be 
rendered on the nature and etiology of any shortness of 
breath or any other respiratory problems.  Pursuant to the 
Board's directives, the veteran underwent a VA examination in 
December 2002.  This examination report, among other 
evidence, has not yet been considered by the RO and the 
veteran has not waived initial RO consideration of this 
evidence; as such, the case must now be remanded.  38 C.F.R. 
§ 20.1304; Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 02-7305, 02-7316, slip op. at 
__(Fed. Cir. 2003).
 
Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should review all the evidence, 
particularly including the December 2002 
VA examination findings, and readjudicate 
the claim of service connection for 
shortness of breath.  If the benefit 
being sought by the veteran is not 
resolved to his satisfaction, he and his 
representative should be sent a 
supplemental statement of the case, which 
addresses all newly submitted evidence.  
Then, the case should be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

